Citation Nr: 1102618	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-30 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for hepatitis.

2.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include depression and post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a testicular disorder.

4.  Entitlement to service connection for a bilateral vision 
disorder.

5.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

In a November 1988 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for a nervous 
disorder.  In a September 2002 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
hepatitis.  The Veteran did not appeal either rating decision.

In an April 2006 rating decision, the RO denied the Veteran's 
August 2005 claim to reopen claims for service connection for 
hepatitis and an acquired psychiatric disorder.  The Veteran 
disagreed and perfected an appeal.

In a July 2010 decision, the Board remanded the Veteran's claim 
for scheduling of a video-conference hearing before a Veterans 
Law Judge (VLJ).  In November 2010, the Veteran and his 
representative presented testimony in support of the Veteran's 
claims at a video-conference hearing before the undersigned VLJ.  
A transcript of that hearing has been associated with the 
Veteran's VA claims folder.


FINDINGS OF FACT

1.  Evidence received since the September 2002 rating decision 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for hepatitis.

2.  Evidence received since the November 1988 rating decision 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include depression and PTSD.

3.  The Veteran and his representative notified the VLJ in 
writing and at the November 2010 hearing of the Veteran's intent 
to withdraw the issues of entitlement to service connection for a 
testicular disorder, a bilateral vision disorder and a sleep 
disorder from his pending appeal to the Board.


CONCLUSIONS OF LAW

1.  Since the September 2002 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for hepatitis is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).  

2.  Since the November 1988 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include depression and PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).  

3.  A preponderance of the competent medical and other evidence 
supports a conclusion that the Veteran's acquired psychiatric 
disorder is unrelated to his active duty service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

4.  The issue of entitlement to service connection for a 
testicular disorder is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) 
and (d) (West 2002); 38 C.F.R. § 20.204 (2010).

5.  The issue of entitlement to service connection for a 
bilateral vision disorder is dismissed.  38 U.S.C.A. §§ 7104, 
7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2010).

6.  The issue of entitlement to service connection for a sleep 
disorder is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) 
(West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran generally contends that he has submitted new and 
material evidence sufficient to reopen previously denied claims 
of entitlement to service connection for hepatitis and an 
acquired psychiatric disorder.  In essence, he contends that he 
contracted hepatitis C when he received air gun injections during 
service, and that he has an acquired psychiatric disorder because 
of stressful events he experienced during service.  The Board 
will first address preliminary matters and then render a decision 
on the issues on appeal.

The question of whether new and material evidence has been 
received is one that must be addressed by the Board.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that new 
and material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant.]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the 
Board has a jurisdictional responsibility to consider whether it 
was proper for the RO to reopen a previously denied claim]. 



Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claims for 
further procedural development.  Specifically, the Board ordered 
VBA to schedule the Veteran for a video-conference hearing with 
the Board.  As noted in the Introduction, the Board conducted a 
video-conference hearing with the Veteran on November 10, 2010.  
For those reasons, the Board finds that VBA has complied with the 
Board's remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed statutory notice requirements in the 
context of a veteran's request to reopen a previously and finally 
denied claim.  The Court found that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim, and must provide notice that describes what evidence would 
be necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  

The Veteran was notified in an October 2005 letter of the 
evidence required to substantiate a claim for service connection.  
In addition, the Veteran was notified that his claim for 
hepatitis had been denied in a September 2002 rating decision 
because there was no evidence of hepatitis during service and 
that his claim for a nervous disorder had been denied in November 
1988 because there was no evidence of a psychiatric disorder 
during service. The October 2005 notice also informed the Veteran 
of the meaning of the terms "new" and "material," and the 
Board observes that the RO essentially used language that 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156, set forth below.  Because the Board reopens both claims, 
the Board finds that any deficiency in notice regarding new and 
material evidence claims can not prejudice the Veteran.

The Veteran was also informed in a March 2006 letter of how VA 
determines a disability rating and an effective date for a 
claimed disability.  Finally, the October 2005 letter informed 
the Veteran of the steps VA would take to assist him in 
developing his claim, including providing him with a medical 
examination and obtaining pertinent records from VA, military and 
other federal and state agencies, and from private medical or 
employment providers.  

The record shows that VBA obtained service treatment records, VA 
treatment records and Social Security Administration (SSA) 
records regarding the Veteran, and private medical records 
identified by the Veteran.  With regard to providing the Veteran 
with a medical examination of his claimed disorders, however, the 
Court has held that VA's duty to assist by providing a medical 
examination or opinion does not apply to new and material 
evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and 
Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007). 

The Veteran has been represented by a service representative and 
has been informed by the RO of the law and regulations that apply 
to his claims.  As stated above, the Veteran presented evidence 
and testimony at a video conference hearing before the 
undersigned VLJ.

For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the 
claims on appeal.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Whether new and material evidence has been submitted which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hepatitis.

The Veteran's original claim for entitlement to service 
connection for hepatitis was denied in an unappealed September 
2002 rating decision.  The Board finds that the rating decision 
is final.  See 38 U.S.C.A. § 7105(b)(2)(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2010).  The Veteran now seeks to reopen his 
claim.  The Board will analyze what evidence was available at the 
time of the September 2002 rating decision, the reason for the 
decision and the evidence that has been submitted since the 
rating decision.

The Veteran supported the original claim with evidence including 
a January 2001 VA health care provider's impression of positive 
hepatitis C, a July 2001 laboratory test result showing positive 
hepatitis C and an October 2001 assessment of a positive case of 
hepatitis C.  In addition, the Veteran contended that he 
contracted hepatitis C when he received an air gun injection 
during his active duty service.

The September 2002 rating decision denied entitlement to service 
connection for hepatitis based on lack of evidence of complaints 
or treatment for hepatitis during service or within a year of the 
Veteran's discharge from service.  

Since the September 2002 rating decision, the Veteran submitted 
April, May and December 2005 VA treatment records that indicate 
that the Veteran has hepatitis C.  The Veteran also submitted a 
December 2005 diagnosis from Dr. A.D., M.D., of hepatitis C and 
Dr. A.D.'s statement that the Veteran's liver function tests have 
"remained normal throughout treatment."  The record also 
includes July and August 2005 statements submitted by the Veteran 
indicating that he contracted hepatitis C when he received his 
induction injections by means of air gun inoculation.  In 
addition, the Veteran testified at the November 2010 hearing that 
he contracted hepatitis by injections, but also that he had 
sexual relations with women while stationed in Germany.  See 
hearing transcript at pages 5 and 6.

Analysis

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The 
September 2002 rating decision essentially determined that 
element (1) had been satisfied and that there was lack of 
evidence of element (2).  The Veteran testified since the rating 
decision that he contracted hepatitis as a result of sexual 
relations with women.  This is a new basis for an in-service 
injury.  The Board observes that under the Court's holding in 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), his credibility 
is assumed. Thus, the Board finds that the record contains new 
and material evidence that is evidence which is related to an 
unsubstantiated fact necessary to substantiate the claim and 
which raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  The claim of entitlement to 
service connection for hepatitis is therefore reopened.

Procedural concerns

The Board has reopened the Veteran's claims and is considering 
moving forward to discuss the claim on the merits. 

As discussed above, VA's statutory duty to assist the Veteran in 
the development of his claim attaches at this juncture. The Board 
must, therefore, determine whether additional development of the 
evidence is needed.

In general, the law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on the claims. An examination is deemed 
"necessary" if the record does not contain sufficient medical 
evidence for VA to make a decision on the claim. See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, the 
Board finds that the evidence appears to establish a current 
diagnosis of hepatitis C, and several methods by which the 
Veteran could have contracted hepatitis C.  For example, he has 
testified and the record evidence shows that he had intravenous 
drug use during service and after service, presumably unprotected 
sex during service, and, as he contended in 2002 and at the 2010 
hearing, that he received an air gun inoculation during active 
duty and that the person who received the inoculation just before 
him had bled.  The merits of the Veteran's contentions raise 
issues that must be addressed by a medical provider.  Under 
§ 3.159, the Board finds that an examination is necessary because 
the record does not include a medical opinion regarding the 
likely etiology of the Veteran's hepatitis C. 

The Board wishes to make it clear that although there may be of 
record new and material evidence sufficient to reopen the claim, 
this does not mean that the claim must be allowed based on such 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Whether new and material evidence has been submitted which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for an acquired 
psychiatric disorder to include depression and post 
traumatic stress disorder (PTSD).

 The relevant law and regulations for service connection and for 
finality of rating decisions is stated above.  Preliminarily, the 
Board finds that the November 1988 rating decision was not 
appealed.  As such, the decision is final. See 38 U.S.C.A. 
§ 7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

The Veteran contends that he is entitled to service connection 
for a psychiatric disorder because he was treated for psychiatric 
problems during service and that they have continued from the 
time of his active duty service through to the current diagnosed 
psychiatric conditions.  As above, the Board will address the 
evidence considered at the time of the November 1988 rating 
decision that denied the Veteran's claim, the reason for the 
denial and the newly submitted evidence to determine whether the 
record includes new and material evidence which is related to an 
unsubstantiated fact necessary to substantiate the claim and 
which raises a reasonable possibility of substantiating the 
claim.

At the time of the November 1988 decision, the record included 
service treatment records showing a September 1974 diagnosis of 
improper use of opiates and orders to drug rehabilitation in 
October 1974; July and September 1985 records of diagnosis of and 
treatment for alcohol dependence, and March 1988 diagnosis of and 
treatment for cocaine dependence.  There were no records of a 
diagnosis of an acquired psychiatric disorder of record in 
November 1988.  

The November 1988 rating decision denied the Veteran's claim for 
entitlement to a nervous condition because there was no evidence 
of such condition during service and no evidence of a then 
current psychiatric disorder.

The evidence submitted since the November 1988 rating decision 
includes a May 1991 diagnosis of atypical psychosis; a May 1993 
diagnosis of cocaine and alcohol dependence; a June 1993 
neuropsychological assessment indicating drug and alcohol abuse; 
a July 1993 diagnosis of polysubstance abuse, a finding of a 
mixed personality disorder, and a finding that the Veteran's 
history "lacks events outside the range of usual human 
experience during his military service" and thus, the Veteran 
did not meet the criteria of PTSD; a March 1994 diagnosis of 
psychosis NOS [not otherwise stated]; an April 1994 diagnosis of 
alcohol and cocaine dependence, paranoid schizophrenia and 
atypical depression; a December 1994 diagnosis of opiate 
dependence; a September 1997 diagnosis of polysubstance abuse; a 
December 1997 diagnosis of depression NOS; a February and April 
2001 assessment of alcohol and cocaine dependence and abuse; 
April and May 2005 assessments of alcohol dependence, cocaine 
dependence, opiate dependence and a delusional disorder; and, a 
February 2006 SSA record showing a finding of disability due to 
schizophrenia and alcohol dependence with a personality disorder.  

The Veteran testified at the November 2010 hearing that he 
received treatment during service for a psychological disorder in 
1974.  See hearing transcript at page 10.  He further testified 
that his stressor event revolved around his Army friend who lured 
the Veteran's girlfriend into prostitution.  This event depressed 
the Veteran.  See hearing transcript at page 14.  Implicit in the 
Veteran's combined statements submitted since November 1988 is 
that his drug and alcohol problems were due to his depression.

Analysis

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in conformance with DSM IV, section 309.81; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and either credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 
4.125(a) (2010).  In addition, if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA or contract psychiatrist or psychologist 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and the veteran's symptoms are related to the 
claimed stressor, then the veteran's lay testimony may establish 
the occurrence of the stressor event.  See 3.304(f)(3) (2010).

In addition, the evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat with 
the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If the 
evidence establishes that the veteran was engaged in combat with 
the enemy or was a prisoner of war (POW), and the claimed 
stressor is related to combat or POW experiences (in the absence 
of clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service), the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.

It should be noted preliminarily that the Veteran does not claim 
and the record does not show that he is a combat veteran, nor is 
there any indication that the Veteran was in fear for his life 
because of any hostile military or terrorist activity.  Hence, 
the Veteran's contended stressor event must be corroborated by 
credible supporting evidence.

The evidence of record prior to the November 1988 rating decision 
did not include a diagnosis of a current psychiatric disorder.  
The rating decision simply stated that the Veteran was not 
treated for a nervous disorder during service.  In terms of 
Shedden elements, the evidence in November 1988 did not establish 
elements (1) and (2).

The evidence submitted since November 1988 shows a current 
diagnosis.  As above, the Board notes that the credibility of the 
diagnoses is assumed.  Regarding events during service, the 
Veteran essentially maintains that events during service caused 
him to drink and take drugs.  His statements are essentially 
corroborated by the Veteran's long documented history of alcohol 
and drug abuse and dependence.  For purposes of determining 
whether new and material evidence has been received, the Board 
finds that the evidence is sufficiently credible.  Thus, the 
Board finds that the record contains new and material evidence 
that is evidence which is related to an unsubstantiated fact 
necessary to substantiate the claim and which raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  
The claim of entitlement to service connection for an acquired 
psychiatric disorder is therefore reopened.

As noted above, although there may be of record new and material 
evidence sufficient to reopen the claim, this does not mean that 
the claim must be allowed based on such evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Procedural concerns

As above, the Board has reopened the Veteran's claims and is 
considering moving forward to discuss the claim on the merits.  
The Board again notes that VA's statutory duty to assist the 
Veteran in the development of his claim attaches at this 
juncture. The Board must, therefore, determine whether additional 
development of the evidence is needed.

As discussed above, the law requires that VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claims.  An examination is deemed "necessary" if 
the record does not contain sufficient medical evidence for VA to 
make a decision on the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  As 
discussed above, there is a diagnosis of a current psychiatric 
disorder, but there remains no evidence other than the Veteran's 
statements of an event or disease during service and there is no 
evidence that the Veteran is competent to render a medical 
diagnosis of a psychiatric disease suffered during service.  
Thus, there is no evidence of a disease during service.  For 
these reasons, and as is more thoroughly discussed below, the 
Board finds that no further mental health medical examination is 
required to render a decision in this case.  The Board finds that 
VA has satisfied its duties to assist and notify the Veteran 
regarding his claim for entitlement to service connection for an 
acquired psychiatric disorder.

Entitlement to service connection for an acquired 
psychiatric disorder.

The elements of service connection in-general and service 
connection for PTSD are set out above.

The Board will address each Shedden element in turn.  With regard 
to element (1), the Board has listed the various diagnoses of a 
psychiatric disorder made during the course of the pending claim.  
The Board particularly notes that the SSA has found the Veteran 
disabled due to schizophrenia.  Element (1) is satisfied.

The crux of this claim is Shedden element (2): evidence of in-
service incurrence or aggravation of a disease or injury.  Review 
of the Veteran's service treatment records indicate a September 
1974 diagnosis of improper use of opiates and that he was ordered 
to drug rehabilitation treatment in October 1974, but there is no 
diagnosis of a psychiatric disorder in the Veteran's service 
treatment records.  The Veteran testified that he was treated by 
a psychiatrist or psychologist during service by a Captain M.S. 
and that he was treated for a psychiatric disorder.  See hearing 
transcript at page 15.  The Veteran's discharge physical shows no 
such diagnosis and there is no complaint of a psychiatric 
disorder recorded in the Veteran's service treatment records.  

In short, the first evidence of any psychiatric disorder was the 
1988 diagnoses of alcohol and cocaine dependence.  The Board 
observes that alcoholism and drug dependence or use is not a 
disability for purposes of service connection.  See 38 C.F.R. 
§ 3.301(d) (2010).  Moreover, 1988 was 13 years after the Veteran 
was discharged from active duty, and the first diagnosis of a 
disorder other than alcohol or drug dependence was made in 1994 
when the Veteran was diagnosed with paranoid schizophrenia and 
atypical depression.  That was 19 years after the Veteran was 
discharged.  Such a length of time without treatment is negative 
evidence that weighs against the Veteran's claim. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd Forshey, 1335, 1358 (Fed. 
Cir. 2002) (en banc).

The Board observes that the Veteran's statements that he received 
psychiatric treatment and was diagnosed with a psychiatric 
disorder during service are not credible.  First, the 
contemporaneous records show that he was treated for unlawful 
drug use during service.  In some cases, there may be an 
underlying psychological disorder that precipitates such drug 
use, but in this case there is no evidence of any underlying 
psychological disorder.  The Court has held that contemporaneous 
evidence has greater probative value than history as reported by 
the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).   
Second, to the extent that the Veteran is contending that a 
physician or other health care provider told him he had a 
psychiatric disorder during service, the Board notes that such a 
statement is not medical evidence that can support a claim for 
service connection; the Veteran's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence. See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Similarly, there 
is no evidence of record that the Veteran is competent to provide 
a medical diagnosis of a psychiatric disorder suffered during 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Finally, the Court has also 
held that the Board may consider whether the veteran's personal 
interest may affect the credibility of testimony. See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the 
evidence shows that the Veteran has provided on more than one 
occasion his need for income.  His statements are not credible 
for those reasons.

After review of the entire record, the Board finds that the 
Veteran's claim fails for lack of evidence of an in-service 
incurrence of an acquired psychiatric or psychological disorder.  
For that reason, the claim for entitlement to service connection 
is not warranted.

Entitlement to service connection for a testicular 
disorder.

 Entitlement to service connection for a bilateral vision 
disorder.

Entitlement to service connection for a sleep disorder.

The Veteran indicated at the November 2010 video conference 
hearing that he wished to withdraw his claims for entitlement to 
service connection for a testicular disorder, a bilateral vision 
disorder and a sleep disorder.  In a written submission dated 
November 2010, the Veteran's representative requested that the 
same issues be withdrawn. Under 38 U.S.C.A. § 7105, the Board 
does not have jurisdiction over issues withdrawn by the Veteran.  
Pursuant to 38 C.F.R. § 20.204, the Veteran can withdraw his 
appeal, or any issue therein, at a hearing before the Board.  
Pursuant to 38 C.F.R. § 20.204(b), the withdrawal was effective 
upon receipt by the Board, or in this case, on November 10, 2010.  
Thus, the Board has no jurisdiction to consider the issues of 
entitlement to service connection for a testicular disorder, a 
bilateral vision disorder and a sleep disorder which have been 
withdrawn and they shall therefore be dismissed.





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hepatitis is reopened; to 
this extent only, the appeal of this issue is allowed.

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened; to this extent only, the appeal of this 
issue is allowed.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for a testicular disorder is 
dismissed.

Entitlement to service connection for a bilateral vision disorder 
is dismissed.

Entitlement to service connection for a sleep disorder is 
dismissed.


REMAND

Reasons for remand

As discussed briefly above, the Board has reopened the Veteran's 
claim for entitlement to service connection for hepatitis C and 
has found that further evidentiary development is necessary 
before the claim can be properly adjudicated.  Specifically, the 
medical evidence lacks an opinion regarding the likely etiology 
of the Veteran's hepatitis C disorder.  

As previously noted, the Veteran testified at the November 2010 
hearing that he had sexual relations (presumably unprotected) 
with women during service and had intravenous drug use during 
service.  See hearing transcript at pages 5 and 7.  Record 
evidence indicates the Veteran continued to have intravenous drug 
use after service.  The Veteran contends, however, that he 
contracted his hepatitis C when he received air gun injections 
during service.  Specifically, he testified that the person who 
received shots before him had blood running down both arms.  See 
hearing transcript at page 6.  The Board further observes that 
the Veteran denies having tattoos or body piercings or having 
shared razors or tooth brushes during service.

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04- 13, 
June 29, 2004), VA noted that a rating decision had been issued 
that was apparently based on a statement incorrectly ascribed to 
a VA physician to the effect that persons who were inoculated 
with a jet injector were at risk of having hepatitis C. The fast 
letter then identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987). 
Another "key point" was the fact that hepatitis C can potentially 
be transmitted with the reuse of needles for tattoos, body 
piercing, and acupuncture.

The fast letter indicates in its Conclusion section that the 
large majority of hepatitis C infections can be accounted for by 
known modes of transmission, primarily transfusion of blood 
products before 1992, and injection drug use. However, it also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding the lack 
of any scientific evidence so documenting. It noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the veteran's hepatitis C.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim. The 
Board observes that the evidentiary threshold under McLendon is 
low.

Applying McLendon to the facts in this record, the Board notes 
that there is a diagnosis of hepatitis C, record evidence 
establishing that the Veteran received injections during service, 
and a VA Fast Letter stating that transmission of hepatitis C 
virus with air gun injections was "biologically plausible." 
Moreover, the Veteran's service treatment records show that the 
Veteran was treated for gonorrhea during service. Thus, McLendon 
elements (1), (2) and (3) appear to have been satisfied. 

The Board remands the case because the medical evidence is 
insufficient to allow a full and fair decision. There is no 
medical evidence in the record which discusses the Veteran's 
specific medical factors. Specifically, the Board seeks an 
opinion which discusses whether it is at least as likely as not 
that the Veteran's hepatitis C was caused by an event during 
service, including air gun inoculations given during service, the 
Veteran's sexual activity during service or other event during 
service. If the examiner determines that an event during service 
has resulted in the Veteran's hepatitis C, the opinion must 
consider and address all modes of transmission and provide a 
rationale as to why the examiner believes the event was the 
source of the hepatitis C. If the examiner is unable to provide 
an opinion without resorting to speculation, the examiner shall 
so state that conclusion in the medical report.

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran's VA claims folder should be 
reviewed by an appropriate physician. If the 
examiner determines it is necessary to 
examine the Veteran, VBA should arrange for 
the Veteran to be examined. The examiner 
should provide an opinion as to whether it is 
at least as likely as not that the Veteran's 
hepatitis C was incurred during his active 
duty. The opinion should fully discuss all 
modes of transmission, including air gun 
injections and provide a rationale as to why 
or why not the examiner finds the service 
event to be the source of the Veteran's 
hepatitis C. If the examiner cannot provide 
such an opinion without resorting to 
speculation, the examiner should so state 
that in the conclusion of the report with an 
appropriate rational. The examiner's report 
shall be associated with the Veteran's VA 
claims folder.

2.  Following the completion of the foregoing 
development and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
Veteran's claim of entitlement to service 
connection for hepatitis C. If the benefits 
sought on appeal remain denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response. Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010). 



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


